Case: 22-60071     Document: 00516486722         Page: 1     Date Filed: 09/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 27, 2022
                                  No. 22-60071
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Jose Amado Medrano-Hernandez,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A205 468 358


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Jose Amado Medrano-Hernandez, a native and citizen of El Salvador,
   timely petitions for review of a decision of the Board of Immigration Appeals
   (BIA) affirming an order of the Immigration Judge denying his application for
   asylum and withholding of removal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60071      Document: 00516486722          Page: 2    Date Filed: 09/27/2022




                                    No. 22-60071


          Medrano-Hernandez fails to present an argument addressing the
   BIA’s conclusion that he showed no nexus between the alleged persecution
   and his asserted particular social group (PSG) or political opinion. Medrano-
   Hernandez has thus forfeited any challenge to this holding. Soadjede v.
   Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). And because lack of nexus is
   determinative of Medrano-Hernandez’s claims for asylum and withholding
   of removal, Revencu v. Sessions, 895 F.3d 396, 402 (5th Cir. 2018), he
   necessarily fails to prove that the evidence compels a conclusion contrary to
   the BIA’s regarding his eligibility for asylum and withholding. Accordingly,
   we need not consider his arguments concerning persecution and his asserted
   PSG. See id.; INS v. Bagamasbad, 429 U.S. 24, 25 (1976); Martinez-Lopez v.
   Barr, 943 F.3d 766, 769 (5th Cir. 2019); Zhang v. Gonzales, 432 F.3d 339, 344
   (5th Cir. 2005). Medrano-Hernandez’s request to remand for consideration
   of his claims concerning relocation and his additional PSG is likewise
   foreclosed by his forfeiture of the dispositive nexus issue.
          Finally, to the extent Medrano-Hernandez challenges the authority of
   a Temporary Appellate Immigration Judge to adjudicate his case, we lack
   jurisdiction to consider this unexhausted claim. See Martinez-Guevara v.
   Garland, 27 F.4th 353, 360 (5th Cir. 2022); 8 U.S.C. § 1252(d)(1).
          The petition is DISMISSED in part and DENIED in part, and the
   request for remand is DENIED.




                                          2